Citation Nr: 1711936	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement for service connection for bilateral hearing loss.

2.  Entitlement for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's friend 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 
INTRODUCTION

The Veteran served in the Army from July 1968 to June 1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before a Veteran's Law Judge (VLJ) in June 2015 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claims.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a January 2017 letter, the Veteran was given an opportunity to request another hearing.  The letter advised him that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  No response was received; therefore, the Board assumes the Veteran does not want an additional hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his June 2015 hearing, the Veteran stated his hearing loss and tinnitus began in 1977 while he was at Camp Shelby.  However, the record is lacking any service records showing the Veteran spent time at Camp Shelby.  Conversely, the evidence in the record shows the Veteran's service ended in 1971.  VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Thus, VA must attempt to verify whether the Veteran had any additional periods of service, and if so, obtain any outstanding records of the Veteran's service.  Accordingly, the case is remanded to the AOJ to verify any additional periods of service and to obtain all of the Veteran's service records. 

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of any additional service, including ACDUTRA and/or INACDUTRA in the U.S. Army Reserves.  The AOJ is advised that the Veteran reported a period of service at Camp Shelby in 1977.  Such verification should include the dates, locations, and nature of the service.  A Chronological Statement of Retirement Points is not acceptable.  If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  If additional periods of service are identified, obtain the Veteran's service treatment records from those periods of service.  Make as many requests as are necessary to obtain relevant records and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







